DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 2018/0096783) in view of Saito et al. (US 2007/0242416) and Motoki et al. (US 2008/0225462).
 	Regarding claim 1, Fukuda et al (figures 1-4 and para 0033-0063) discloses a body including a support member (11) including a through-hole (33), an internal coil (31) disposed on the support member (see figure 2), and an encapsulant (10) encapsulating the support member and the internal coil (see figure 2); and an external electrode (21/22) disposed on an external surface of the body and connected to the internal coil (see figure 2).
	Fukuda et al. does not expressly discloses wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil and wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body.

	Saito et al. (figure 2 and para 0028-0030) discloses wherein the external electrode includes a conductive resin layer (5c) and a double conductive layer of a first 5a) and a second conductive layer (5b), disposed between the conductive resin layer and the internal coil.
	Motoki et al. (para 0045-0047 and figure 3) discloses a teaching wherein the first conductive layer (12) is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer (13) is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body.


	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil as taught by Saito et al. to the inductive device of Fukuda et al. so as to allow for external force to be relaxed, and therefore mechanical strength against external force such as deflection or dropping and also allows for soft and tough terminal electrodes to be formed.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body as taught by Motoki et al. to the inductive device of 
Regarding claim 2, Saito et al. (figure 4 and para 0027) discloses wherein the conductive resin layer includes a resin and metal particles dispersed in the resin.
Regarding claim 3, Saito et al. (para 0027) discloses wherein the conductive resin layer is a silver (Ag)-epoxy resin layer.
Regarding claim 4, Saito et al. (para 0024) discloses wherein the first conductive layer is in direct contact with the internal coil and is made of a single metal or an alloy.
Regarding claim 5, Fukuda et al (para 0041 and 0059) discloses wherein the first conductive layer and the internal coil are made of the same material.
Regarding claim 6, Fukuda et al (para 0041) discloses wherein the first
conductive layer contains copper (Cu).
Regarding claim 7, Saito et al. (figure 2) discloses wherein the second conductive layer covers a surface of the first conductive layer and is in contact with the conductive resin layer.
Regarding claim 8, Saito et al. (figure 2) discloses wherein the second conductive layer extends to at least one selected from the group of an upper surface and a lower surface of the body from the surface of the first conductive layer.
Regarding claim 9, Saito et al. (figure 2) discloses wherein the second layer is disposed on corners surrounded by the resin layer.
Regarding claim 10, Saito et al. (para 0025) discloses wherein the second conductive layer contains nickel (Ni).
claim 11, Saito et al. (para 0025) discloses wherein the second conductive layer contains a noble metal.
Regarding claim 17, Saito et al. (para 0026) discloses wherein a nickel layer disposed on the conductive resin layer and a tin layer disposed on the nickel layer.
Regarding claim 18, Saito et al. (figure 2) discloses wherein he nickel layer extends beyond the conductive resin layer on the upper surface and the lower surface of the body, and the tin layer extends beyond the nickel layer on the upper surface and the lower surface of the body.
Regarding claim 19, Saito et al. (figure 2) discloses wherein the conductive resin layer extends beyond the second conductive layer on the upper surface and the lower surface of the body.
Regarding claim 20, Saito et al. (figure 2) discloses wherein a nickel layer disposed on the conductive resin layer and a tin layer disposed on the nickel layer, wherein the nickel layer extends beyond the conductive resin layer on the upper surface and the lower surface of the body, and the tin layer extends beyond the nickel layer on the upper surface and the lower surface of the body.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 2018/0096783) in view of Saito et al. (US 2007/0242416) and Saito et al. (US 2013/0076203).
Regarding claim 1, Fukuda et al (figures 1-4 and para 0033-0063) discloses a body including a support member (11) including a through-hole (33), an internal coil (31) disposed on the support member (see figure 2), and an encapsulant (10) encapsulating see figure 2); and an external electrode (21/22) disposed on an external surface of the body and connected to the internal coil (see figure 2).
	Fukuda et al. does not expressly discloses wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil and wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body.
	Saito et al. (figure 2 and para 0028-0030) discloses wherein the external electrode includes a conductive resin layer (5c) and a double conductive layer of a first conductive layer (5a) and a second conductive layer (5b), disposed between the conductive resin layer and the internal coil.
	Saito (6203) et al. (para 0035-0038 and figure 2) discloses a teaching wherein the first conductive layer (12) is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer (13) is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the external electrode includes a conductive resin layer and a double conductive layer of a first conductive layer and a second conductive layer, disposed between the conductive resin layer and the internal coil as taught by Saito et al. to the inductive device of Fukuda et al. so as to allow for external force to be relaxed, and therefore mechanical strength 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body and wherein the second conductive layer is disposed on a side surface of the body without extending onto at least one of an upper or lower surface of the body as taught by Saito (6203) et al. to the inductive device of Fukuda et al. so as to save production by using less material and also simplifying the design.

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD HINSON/Primary Examiner, Art Unit 2837